Citation Nr: 1126028	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-47 046A	)	DATE
	)
	)



THE ISSUE

Whether the March 17, 1980 decision by the Board of Veterans Appeals that denied service-connection for Leber's optical atrophy may be revised on the basis of clear and unmistakable error (CUE).  



REPRESENTATION

Moving party represented by:  Theodore C. Jarvi, Attorney at Law



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel




INTRODUCTION

The Veteran had active service from August 1973 to September 1976.  

This matter arises as an exercise of original jurisdiction of the Board of Veterans Appeals (Board) under 38 U.S.C.A. § 7111 (West 2002).  In a motion dated in November 2010, the Veteran, by his attorney, alleged CUE in a March 17, 1980 Board decision that affirmed a June 1978 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service-connection for optic atrophy.  

The Veteran contends that there was CUE in the March 17, 1980 Board decision which denied service-connection for Leber's optic atrophy.  That decision also denied service-connection for multiple sclerosis on the basis that the Veteran did not have the disease.  It is not claimed that there was error in the denial of service-connection for multiple sclerosis.  Moreover, there is nothing in the record to confirm a diagnosis of multiple sclerosis.  That is, there is no competent evidence that the Veteran ever had multiple sclerosis.  Therefore, the record does not raise the issue and the denial of service-connection for multiple sclerosis need not be discussed at this time.  

A claim to reopen has also been filed on behalf of the Veteran.  That claim has yet to be adjudicated by the agency of original jurisdiction (AOJ).  Therefore, it is not within the jurisdiction of the Board and will not be discussed further.  


FINDING OF FACT

The record does not reveal the kind of error of fact or law in the Board's March 17, 1980, decision that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  


CONCLUSION OF LAW

The criteria for revision or reversal of the March 17, 1980 decision of the Board on the basis of CUE are not met.  38 U.S.C.A. §§ 501, 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, by his attorney, contends that there was CUE in the March 17, 1980 Board decision which denied service-connection for Leber's optic atrophy.  

Leber's optic atrophy, also known as Leber's hereditary optic neuropathy and Leber's optic neuropathy is a rare hereditary disorder, resulting from a deficit of ATP caused by mutation of a mitochondrial gene involved in ATP manufacture and occurring most commonly in males, with onset usually about age 20; it is characterized by degeneration of the optic nerve and papillomacular bundle, resulting in a progressive loss of central vision that may remit spontaneously.  DORLAND'S ILLUSTRATRED MEDICAL DICTIONARY, 1132 (28TH ed. 1994).  

Leber's hereditary optic atrophy involves degeneration of the optic nerve and papillomacular bundle with resulting loss of central vision and blindness, progressive for several weeks, then usually becoming stationary with permanent central scotoma; the age of onset is variable, most often in the third decade; more males than females are affected.  Mitochondrial or cytoplasmic inheritance via the maternal lineage, caused by mutation in the mitochonral genes acting autonomously or in association with each other.  STEDMAN'S MEDICAL DICTIONARY, 166 (27TH ed. 2000).   

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 U.S.C.A. § 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, VCAA notice is not required because the issue presented involves a motion for review of a prior final Board decision on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).   

Clear and Unmistakable Error (CUE)

Effective November 21, 1997, the provisions of Pub. L. No. 105-111, 111 Stat. 2271, codified at 38 U.S.C.A. § 7111, permit challenges to decisions of the Board on the grounds of CUE.  A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a),(c) (West 2002); 38 C.F.R. § 20.1400, et seq. (2010).  

A CUE motion is not an appeal.  Therefore, with certain exceptions, it is not subject to regulations that pertain to the processing and disposition of appeals.  See 38 C.F.R. § 20.1400.  In addition, neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b), nor the provisions for reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE claims.  38 C.F.R. § 20.1411(a), (b) (2010).  

The Board has original jurisdiction to determine whether CUE exists in a prior final Board decision.  38 C.F.R. § 20.1400 (2010).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the pleading requirements, and must be dismissed without prejudice.  Id.  That is not the case here.  As discussed below, the Veteran's attorney has submitted a 6 page motion with attachments, which provides a detailed assertion of very specific claimed errors.  

CUE is defined as a very specific and rare kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).  A successful claim for CUE requires a showing that the error was "outcome determinative."  See Bustos v. West, 179 F.3d. 1378, 1381 (Fed. Cir. 1999).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

By regulation, there are certain enumerated examples of situations that are not considered CUE which include: 1) changed diagnosis (new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision); 2) duty to assist (VA's failure to fulfill the duty to assist); 3) evaluation of evidence (disagreement as to how the facts were weighed or evaluated); and 4) change in interpretation (CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation).  38 C.F.R. § 20.1404(d), (e).  This regulatory authority was promulgated with the intent to adopt the CUE standard as set forth by the Court in previous decisions on RO CUE claims.  See 63 Fed. Reg. 27534, 27536 (1998).  The Board may therefore rely on the prior precedential decisions of the Court as to what exactly constitutes a valid claim of CUE.  

Background

At the time of the 1980 Board decision, the record reflected several fruitless attempts by the RO to obtain the service treatment records.  There were VA clinical records.  

The Veteran was hospitalized for several days in April 1977.  The final diagnosis was visual loss, bilateral with central scotoma of the left eye, probably secondary to a demyelinating disorder.  On admission, the Veteran reported that he began getting blurred vision, in November 1976, while hunting.  He explained that he shot with his left eye and it caused some difficulty, which progressed.  He noted a twitching about the same time that he noticed blurred vision.  He saw a doctor in March 1977 and about a week later he noted blurring in the right eye.  Since that time his vision had gotten worse.  Glasses did not help.  Recent symptoms included headaches and right eye pain.  Examination showed the left optic disc to be pale.  Visual acuity was counts fingers on the left and 20/60 on the right without correction.  There was ptosis of the left eye.   Visual fields showed central scotoma in March 1977 with possible progression in April 1977.  

In a May 1977 VA clinical note, the Veteran reported more trouble with his vision, particularly on the right.  It was noted that he had what appeared to be optic atrophy on the left.  In June 1977, eye findings were reported to be essentially the same.  Visual acuity was 20/400 on the right and counts fingers at 2 feet on the left.  

The Veteran was admitted to a VA medical center in September 1977 to determine if he had multiple sclerosis.  He gave a history of blurring vision since September 1976, starting from the left eye and spreading to the right.  Examination showed visual acuity of 20/400 in both eyes, with glasses on.  The light reflex was present, directly and indirectly, on both sides.  The fundi showed palor on both sides, more in the left temporal region.  Convergence and visual fields were intact.  There was no papiledema in either fundus.  Eye motion was intact.  He was seen by an ophthalmologist with an impression of optic atrophy.  That was noted to be inconsistent with the severity of the visual impairment.  During the eye examination by the ophthalmologist, visual acuity was only counting fingers in both eyes.  There was no macular degeneration.  Opticokinetic nystagmus was normal on both sides.  Color perception was inconsistent.  

The report of a September 1978, VA ophthalmology consultation shows the Veteran complained of experiencing decreasing vision over the past 4 years.  He reported that blurry vision was first noted during rifle practice 4 years earlier and it became gradually progressive.  The right eye began having the same symptoms 8 to 12 months later with a more acute onset.  The Veteran stated that the gradual bilateral decrease in visual acuity had stabilized and he felt he had the same poor acuity in both eyes.  Examination showed the best corrected visual acuity was 20/200 in both eyes.  Visual fields were grossly constricted.  Fundus examination was remarkable for bilateral temporal optic atrophy, bilaterally.  The remainder of the examination produced normal findings.  It was the impression that the Veteran had optic atrophy, bilaterally, of unknown etiology.  It was commented that the Veteran had objective findings consistent with his visual acuities.  

The Veteran was hospitalized at a VA medical center for 2 days in October 1978.  Optic atrophy of both eyes was noted.  The impression was Leber's optic atrophy.  

The Veteran was reexamined at the VA eye clinic in November 1978 and a diagnosis of Leber's optic neuropathy was made.  The physician explained that the diagnosis implied a fixed, unchanging subnormal vision, which had no known effective treatment.  There were reports that one form of Vitamin B12 had been helpful with some patients, so that was prescribed for the Veteran.  

The Veteran provided some history in his May 1979 appeal.  He stated that, in about July 1974, he went for treatment at a service department hospital in the Philippine Islands.  He was examined and issued corrective lenses.  He wore those glasses until they could no longer correct the problem and after separation from service, he went to a private physician, who subsequently determined that he had his current eye problem.  The Veteran felt that his eye condition deteriorated because the service department had not provided complete and adequate medical care.  

The above evidence was in the record when the Board made its 1980 decision.  The Board made findings of fact that the Veteran had an eye disorder which was diagnosed as Leber's optic atrophy; and that Leber's optic atrophy was a genetically determined optic atrophy.  As a conclusion of law, the Board concluded that Leber's optic atrophy was not a disease or injury within the meaning of the applicable legislation providing compensation benefits.  



Discussion

As a lay witness, the Veteran is competent to report blurred vision in service.  However, he does not have the medical training and experience to diagnosis the cause of the blurriness.  In particular, he cannot distinguish between the effects of optic atrophy and those of simple refractive error.  That is, he is not competent to identify optic atrophy in service.  Moreover, at the time of the 1980 Board decision, the evidence contained several reports repeating the history, given by the Veteran, of blurred vision in service.  However, none of the doctors who considered those histories and examined the Veteran agreed that his optic atrophy began in service.  Consequently, at the time of the 1980 Board decision, there was no competent evidence of optic atrophy in service.  

Also, at the time of the 1980 Board decision, there was evidence of a post service onset.  By definition, above, the disorder has a rapid onset and quickly stabilizes.  So, there was an evidentiary basis to conclude that the findings 6 months or more after service had an onset after service and were not related to any blurred vision the Veteran experienced in service.  

Moreover, there is a significant variance in the histories provided by the Veteran.  In the earliest record, dated in April 1977, he did not report an onset of symptoms in service.  Rather, he reported an onset 2 months after service, in November 1976, with the rapid onset with blurred vision, twitching, headaches and right eye pain.  He first sought medical help for these symptoms in March 1977, approximately 6 months after service.  On his VA hospitalization, in September 1977, he reported the onset of blurred vision in September 1976.  Since he finished his active service on September 3, 1976, the symptoms onset could reasonably be construed as being after service.  Thus, although the Board did not state that it was the basis of the denial, these initial statements provided evidence that the disorder was not present in service.  It would not be error to give these initial reports more probative weight than later claims of an onset in service.  

In his appeal, the Veteran argued that his eye condition deteriorated because the service department had not provided complete and adequate medical care.  What medical care should have been provided is, again, a medical question, which the Veteran as a lay witness is not competent to provide evidence on.  At the time of the 1980 Board decision, there was no competent evidence that any treatment would have prevented the optic atrophy.  In fact, we have a November 1978 medical opinion from a physician with the VA department of ophthalmology that specifically states that there is no known treatment.  Thus, the clear preponderance of evidence at the time of the 1980 Board decision refuted the Veteran's claim that his eye condition deteriorated because the service department had not provided complete and adequate medical care.  

At the time of the 1980 Board decision, the regulations prohibited service-connection for congenital or developmental defects.  38 C.F.R. §§ 3.303, 4.9 (1979).  In the April 1979 RO decision, the rating board, which included a physician, explained that Leber's optic atrophy was a hereditary disorder of males characterized by bilateral progressive optic atrophy with onset usually about the age of 20.  The claim was denied on the basis that it was a constitutional or developmental abnormality and not a disability within the meaning of the law.  

It must be noted that, at the time of the 1980 Board decision, there was no competent medical evidence that Leber's optic atrophy was not a congenital or developmental abnormality.  

The Appellant's Motion

Section 1111 Arguments

The Veteran's attorney argues that the Board decision was in violation of the law in effect at the time, specifically 38 U.S.C. §§ 310 and 311 (recodified at §§ 1110 and 1111, respectively).  38 U.S.C. 331 (recodified at § 1131) used the same language as § 310 (recodified at § 1110) for peacetime service.  The United States Court of Appeals for Veterans Claims (Court) faced this very same argument in Winn v. Brown, 8 Vet. App. 510 (1996).  Although Winn addressed personality disorders, the reasoning is applicable to other congenital or developmental disorders.  We quote the Court's explanation:

"The appellant contends that 38 C.F.R. § 3.303(c) is invalid because it contradicts the plain and unambiguous language enacted by Congress in 38 U.S.C. § 1111, which states,

For the purposes of section 1110 of this title, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

38 U.S.C. § 1111 (emphasis added).  Section 1110 of title 38 which is referred to in section 1111 sets forth the basic entitlement to disability compensation "[f]or disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty...."  Under section 1111, unless a defect, infirmity, or disorder is duly noted during the induction physical examination, a presumption arises that the veteran was sound when he entered the service until the presumption has been rebutted by clear and unmistakable evidence.  38 U.S.C. § 1111; Doran v. Brown, 6 Vet. App. 283, 286 (1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  If the presumption of soundness is properly rebutted, the veteran is not entitled to service-connected disability benefits unless he can show his condition was aggravated by military service.  Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

"The challenged regulation sets forth conditions, such as refractive eye disorders and personality disorders, the very nature of which connotes that the condition preexisted service.  The relevant portion of 38 C.F.R. § 3.303(c) states,

There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof) and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary....[Consequently with notation or discovery during service of such residual conditions (...atrophies following disease of the central or peripheral nervous system...) with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.]...  In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of actions or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing preservice origin.  [Congenital or developmental defects, refractive error of the eye, p]ersonality disorders and mental deficiency as such are not disease or injuries within the meaning of applicable legislation. 

38 C.F.R. § 3.303(c).  The appellant contends section 3.303(c) contradicts the plain language of 38 U.S.C. § 1111 that "every veteran shall be taken to have been in sound condition ... except as to defects, infirmities, or disorders noted at the time of the examination."  Since no defect (personality disorder) was noted during the appellant's entry examination, the appellant argues he is entitled to the statutory presumption of sound condition.  Therefore, the Secretary would need to produce clear and unmistakable evidence that the appellant's personality disorder preexisted service and was not aggravated by service.  Implicit in this argument is that a congenital defect is a ratable disability since it would make no sense to invoke the presumption unless the condition involved would be a ratable disability.  

"The language of 38 U.S.C. § 1111 must be read in connection with 38 U.S.C. § 1110, on which 38 U.S.C. § 1111 is conditioned.  When the two sections are read together, the term "defect" in section 1111 necessarily means a defect that amounts to or arises from disease or injury.  Only service-connected "disability resulting from personal injury suffered or disease contracted" is entitled to compensation under 38 U.S.C. § 1110.  It would be anomalous to broaden the express language of section 1110 by importing into it the virtually unlimited word "defect" from section 1111.  A defect is "an imperfection that impairs worth or utility" or "a lack of something necessary for completeness, adequacy, or perfection."  WEBSTER'S NEW WORLD DICTIONARY 333 (3rd ed.1988).  If the Court accepted the appellant's argument, any defect (in the unlimited sense) not noted during an entry examination or proved preexisting by clear and unmistakable evidence would entitle a veteran to VA compensation.  Personality defects, character defects, defects of mental sufficiency, and even moral defects are potentially included.  By definition, any person who is not perfect, i.e., everyone, has a defect.  We do not believe Congress had such an intention.  In section 1111 itself, subsequent to the use of the word defect in the phrase "defects, infirmities, or disorders," the statutory language in the same sentence states in effect that there need be clear and unmistakable evidence of disease or injury where the "defect" was not noted upon enlistment.  It would be anomalous in the extreme to expand "disabilities" to include non-disease or non-injury entities such as congenital defects, and then allow their existence to be rebutted only by evidence of disease or injury when a congenital defect is neither a disease nor an injury.  Our interpretation of the term "defect" in section 1111 is internally consistent with section 1111 and consistent with the title 38 statutory scheme as a whole.

"Congress did not define the generic words disease and injury as they appear in title 38 except to the extent of listing particular conditions which are to be considered "chronic diseases" in the definitions section.  Included in that list of diseases is "psychosis."  No other mental condition is so listed.  See 38 U.S.C. § 1101(3).  The Secretary was granted the authority to designate other non-listed conditions as chronic diseases if he so chooses.  Ibid.  The Secretary has not added personality disorder to the list of conditions deemed chronic diseases.  In fact, rather than add personality disorder to the list of chronic diseases, the Secretary has seen fit to explicitly exclude congenital or developmental defects, such as personality disorder, as diseases, and hence any disability resulting therefrom cannot be service connected.  See 38 C.F.R. §§ 4.9, 4.127 (1994).  The Court has acceded to this exclusion in previous cases.  See e.g., Elkins v. Brown, 8 Vet. App. 391 (1995); Johnson v. Principi, 3 Vet. App. 448 (1992); Beno v. Principi, 3 Vet. App. 439 (1992).  The Court will give due deference to the Secretary's interpretation of disease and injury in relation to personality disorder because it is reasonable and plausible.  See Chevron, supra; Tallman, supra at 464-65; Brooks v. Brown, 5 Vet. App. 484, 486-87 (1993).  We find the Secretary acted within statutory authority in establishing by regulation that personality disorders are not a disease within the meaning of veterans' benefits law.  A personality disorder, therefore, is not the type of disease- or injury-related defect to which the presumption of soundness can apply.  We hold that 38 C.F.R. § 3.303(c), as it pertains to personality disorder, is a valid exercise of the authority granted to the Secretary of Veterans Affairs in 38 U.S.C. § 501."  Winn, at 515, 516.  

Thus, the Court recognizes that in the law providing disability compensation, Congress did not intend to compensate every medical defect, but limited benefits to disabilities arising from disease or injury.  In 38 C.F.R. § 3.303, VA made a valid explanation of defects that would not be covered.  The use of the term defects in section 311 (recodified at section 1111) does not over ride the restriction of compensation to disabilities arising from disease or injury.  Rather, the restriction to disabilities arising from disease and injury before, in section 310 (recodified at section 1110) and later in section 311 (1111) itself modify the reference to defects found in section 311 (1111) and make it clear that compensation is only payable for disabilities arising from disease or injuries, not from all defects.  Consequently, it is clear that the 1980 Board decision did not violate the provisions of section 311 (1111); the claim that the Board violated those provisions is baseless; and there was no CUE in regard to that provision of the law.  

General Counsel Opinions

The Veteran's attorney has argued that VA General Counsel Opinions concerning retinitis pigmentosa are applicable to the Veteran's optic atrophy claim.  While these opinions, Op. G.C. 1-85 (reissued as VAOPGCPREC 82-90) and Op. G.C. 8-88 (reissued as VAOPGCPREC 67-90), were issued after the 1980 Board decision, VA General Counsel VAOPGCPREC 11-1999, paragraph 11, holds that they were not liberalizing VA issues but merely stated the existing law.  Therefore, we will discuss the merits of their claimed applicability.  

VAOPGCPREC 82-90

This opinion focuses on the word defects in the phrase "congenital or developmental defects" in 38 C.F.R. § 3.303(c) and draws a distinction between defects and diseases.  But to apply the analysis to this situation we have to back up a step.  A congenital defect is one that is present at birth, while a developmental defect develops later.  See DORLAND'S ILLUSTRATRED MEDICAL DICTIONARY, 368, 454 (28TH ed. 1994).  Thus, the regulation may well exclude not only those defects present at birth but also defects that appear later, even during service.  

The opinion discusses the differences between diseases, which it says are considered capable of improving or deteriorating and defects, which are not considered to be capable of improving or deteriorating.  In this regard, we note the November 1978 medical opinion that the Veteran's diagnosis "implies a fixed, unchanging subnormal vision."  Thus, the Veteran's optic atrophy meets the VAOPGCPREC 82-90 definition of a defect and not a disease.  

The General Counsel opinion went on to discuss diseases or injuries that might be superimposed upon defects.  It concluded that "it is clear that congenital or developmental defects may not be service-connected because they are not diseases or injuries under the law.  (Citation omitted.)  We must caution, however, that many such defects can be subject to superimposed disease or injury.  If, during an individual's military service, superimposed disease or injury does occur, service connection may indeed be warranted for the resultant disability.  HELD: Service connection may be granted for diseases (but not defects) of congenital, developmental of familial origin."  

This precedent opinion confirms that developmental defects may not be service-connected because they are not diseases or injuries under the law.  It sets out a definition of defect as not being capable of improving or deteriorating.  At the time of the 1980 Board decision, there was a medical opinion to the effect that the Veteran's optic atrophy met the definition of defect because it was "fixed" and "unchanging" and not capable of improving or deteriorating.  Moreover, although the Veteran reported that his eye defect began in service, in later statements, his earliest histories provided evidence of a post service onset.  Thus, the question as to aggravation or a superimposed disease or injury, during service, depends on how the evidence is weighed.  Such a disagreement as to how the facts were weighed or evaluated cannot be clear and unmistakable error.  38 C.F.R. § 20.1403(d)(3) (2010).  

VAOPGCPREC 67-90

In this opinion, the VA General Counsel again revisited retinitis pigmentosa and addressed the question as to whether a hereditary disease under 38 C.F.R. § 3.303(c) always rebuts the presumption of soundness found in 38 U.S.C. §§ 311 and 332 (recodified at §§ 1111 and 1132, respectively.)  The General Counsel held that: "An hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness found in 38 U.S.C. §§ 311 and 332.  Service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service."  

The 1980 Board decision did not discuss the question of whether the optic atrophy was manifested during service, but it was not required to provide a detailed explanation of the reasons and bases for the decision at that time.  It did note that the earliest treatment reports of April 1977 put the onset after service in November 1976 and the next report put the onset in September 1976.  Thus, the question of whether the optic atrophy was manifest in service depends on how much weight is put on the early or later reports and how much weight is put on lay statements as opposed to medical reports.  That is, it is a matter of how facts are weighed or evaluated.  Such a disagreement as to how the facts were weighed or evaluated cannot be clear and unmistakable error.  38 C.F.R. § 20.1403(d)(3) (2010).  

Conclusion

The legal arguments proffered by the Veteran's attorney actually depend on factual findings that he assumes, but which are not clear from the record.  In order to conform to his legal arguments, the evidence would have to be weighed differently.  Such a disagreement as to how the facts were weighed or evaluated cannot be clear and unmistakable error.  38 C.F.R. § 20.1403(d)(3) (2010).  Consequently, we find that the record at the time of the 1980 Board decision presented facts that could be evaluated under the law and regulations in existence at that time in such a way as to support the denial of service connection for the Veteran's optic atrophy.  Thus, there was no clear and unmistakable error in the 1980 Board decision denying service connection for Leber's optic atrophy.  Since there was no CUE in the 1980 Board decision, the motion to revise that decision based on CUE must be denied.  


ORDER

The Veteran's motion to revise the March 17, 1980 decision by the Board that denied service-connection for Leber's optical atrophy on the basis of clear and unmistakable error (CUE) is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



